Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicants have amended claims 1-4, 6, 7 and 10 and canceled claims 5, 8 and 9 in the amendment filed on September 2, 2021.  The claims 1-4, 6, 7 and 10 are considered allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The invention relates to a process for the preparation of 
    PNG
    media_image1.png
    187
    265
    media_image1.png
    Greyscale
comprising the process steps as defined in claim 1. The closest prior art is Schroeder, et al. (WO 2017/025377 A1) which teaches a process for preparing 
    PNG
    media_image1.png
    187
    265
    media_image1.png
    Greyscale
by methylating the 
    PNG
    media_image2.png
    154
    347
    media_image2.png
    Greyscale
 wherein the preferred reaction temperature is 60°-90°C but does not teach the use of a catalyst in the reaction under reduced pressure between 1.0 to 5.0 Kg/cm2 as seen in the instant claimed process.  The novelty of the claimed invention is the use of a catalyst during the methylation of the compound of formula II at a reaction temperature between 30°-50°C under reduced pressure. The claimed process is neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 


/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626